DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt of the communication filed 04 December, 2020. Upon further consideration the FINALITY of the Office action mailed 04 September, 2020, has been WITHDRAWN and the amendment has been entered. After entry of the amendment claim 1 is pending and currently under examination.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
The previous rejection of claims 1 and 3 under 35 U.S.C. § 112(a), first paragraph, as failing to comply with the written description requirement, is hereby withdrawn and/or moot in view of Applicant’s amendment.
	

Enablement
The previous rejection of claims 1 and 3 under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement, is hereby withdrawn and/or moot in view of Applicant’s amendment.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. Deere
	The factual inquiries set forth in Graham v. John Deere Co., 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Rey et al. (U.S. Pub. No.: 2019/0256560 A1, published 22 August, 2019, and claiming priority to GB 1610162.8, filed 10 June, 2016; hereinafter referred to as “Rey et al. (2019)”) in view of Calvet et al. (2016), Brasil et al. (2016), Nigro et al. (1999), and Yamada et al. (2012). Claim 1 is directed toward a method of protecting a fetus from the effects of Zika virus infection, comprising administering to the fetus and/or the mother of the fetus an effective amount of an EDEl antibody selected from the group consisting of C8, C10 and any combination thereof.
	Rey et al. (2019) provide the complete amino acid sequences of anti-DENV bnAbs C8 and C10 and their attendant VH and VL CDRs (see ¶ [0398], p.33). This publication further demonstrated that bnAb C10 also neutralizes ZIKV and confers protection in an in vivo murine model against ZIKV infection (see Example 4, ¶ [0715]). Methods of treating pregnant subjects using these antibodies are also contemplated (see claims 45-57). This teaching did not disclose the administration of bnAbs C8 or C10 to a human subject or fetus to protect against ZIKV infection.
	Calvet et al. (2016) detected and sequenced the Zika virus genome in amniotic samples obtained from two pregnant women whose fetuses were diagnosed with microcephaly. These results 
	Brasil et al. (2016) reported that ZIKV infection during pregnancy is deleterious to the fetus and is associated with fetal growth restriction, central nervous system abnormalities, and death (see Abstract, p. 2321). This teaching failed to disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
	Nigro et al. (1999) discloses the administration of anti-CMV immunoglobulin to a pregnant woman with primary CMV infection and placental involvement of one twin fetus. Anti-CMV Ig was administered intravenously (IV) to the mother and into the amniotic fluid of the CMV-infected fetus (see Case Report, p. 1223). This treatment regimen provided a positive therapeutic outcome and the authors suggested that antiviral Ig should be considered for the treatment and prevention of CMV infection. This teaching did not disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
	Yamada et al. (2012) demonstrated that anti-CMV Ig therapy was effective at treating CMV infection in infected pregnant women. Ig was administered intravenously to the mother or into the peritoneal cavity of infected fetuses (see Materials and Methods, p. 74) and provided a favorable outcome (see Abstract, p. 73). This teaching failed to disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the broadly neutralizing antibodies C8 and/or C10, as disclosed by Rey et al. (2019), to pregnant women and their fetuses, utilizing the methods provided et al. (1999) and Yamada et al. (2012). One of ordinary skill in the art would have been motivated to treat ZIKV-infected pregnant mothers and their fetuses because Calvet et al. (2016) and Brasil et al. (2016) clearly demonstrate that ZIKV can cross the placental barrier and is associated with fetal growth restriction, central nervous system abnormalities, and death. One of ordinary skill in the art would have reasonably expected a highly specific monoclonal reagent such as C8 or C10 to be effective at combatting ZIKV infection.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Barba-Spaeth et al. (2016) in view of Calvet et al. (2016), Brasil et al. (2016), Nigro et al. (1999), and Yamada et al. (2012). Claim 1 is directed toward a method of protecting a fetus from the effects of Zika virus infection, comprising administering to the fetus and/or the mother of the fetus an effective amount of an EDEl antibody selected from the group consisting of C8, C10 and any combination thereof.
Barba-Spaeth et al. (2016) identified a subset of anti-DENV neutralizing antibodies (including C8 and C10) that target a conformational epitope (EDE1) located in both DENV and ZIKV. These antibodies were capable of potently neutralizing both DENV and ZIKV (see “A ZIKV-DENV super serogroup” and Table 1, p. 49). This teaching did not disclose the administration of bnAbs C8 or C10 to a human subject or fetus to protect against ZIKV infection.
	Calvet et al. (2016) detected and sequenced the Zika virus genome in amniotic samples obtained from two pregnant women whose fetuses were diagnosed with microcephaly. These results demonstrate that ZIKV can cross the placental barrier and should be considered an infectious agent for human fetuses. This teaching does not disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
et al. (2016) reported that ZIKV infection during pregnancy is deleterious to the fetus and is associated with fetal growth restriction, central nervous system abnormalities, and death (see Abstract, p. 2321). This teaching failed to disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
	Nigro et al. (1999) discloses the administration of anti-CMV immunoglobulin to a pregnant woman with primary CMV infection and placental involvement of one twin fetus. Anti-CMV Ig was administered intravenously (IV) to the mother and into the amniotic fluid of the CMV-infected fetus (see Case Report, p. 1223). This treatment regimen provided a positive therapeutic outcome and the authors suggested that antiviral Ig should be considered for the treatment and prevention of CMV infection. This teaching did not disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
	Yamada et al. (2012) demonstrated that anti-CMV Ig therapy was effective at treating CMV infection in infected pregnant women. Ig was administered intravenously to the mother or into the peritoneal cavity of infected fetuses (see Materials and Methods, p. 74) and provided a favorable outcome (see Abstract, p. 73). This teaching failed to disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the broadly neutralizing antibodies C8 and/or C10, as disclosed by Barba-Spaeth et al. (2016), to pregnant women and their fetuses, utilizing the methods provided by Nigro et al. (1999) and Yamada et al. (2012). One of ordinary skill in the art would have been motivated to treat ZIKV-infected pregnant mothers and their fetuses because Calvet et al. (2016) and Brasil et al. (2016) clearly demonstrate that ZIKV can .

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Swanstrom et al. (2016) in view of Calvet et al. (2016), Brasil et al. (2016), Nigro et al. (1999), and Yamada et al. (2012). Claim 1 is directed toward a method of protecting a fetus from the effects of Zika virus infection, comprising administering to the fetus and/or the mother of the fetus an effective amount of an EDEl antibody selected from the group consisting of C8, C10 and any combination thereof.
Swanstrom et al. (2016) identified a class of anti-DENV neutralizing antibodies (including C8 and C10) that target a conformational epitope (EDE1) located in both DENV and ZIKV. These antibodies were capable of potently neutralizing both DENV and ZIKV and provided protection in a murine model of ZIKV infection (see RESULTS, pp. 2-3). This teaching did not disclose the administration of bnAbs C8 or C10 to a human subject or fetus to protect against ZIKV infection. However, the authors did report (see DISCUSSION, p. 5) that “it is reasonable to assume that human monoclonal antibody therapy may be a viable treatment option to protect the developing fetus in pregnant women infected with ZIKV.”
	Calvet et al. (2016) detected and sequenced the Zika virus genome in amniotic samples obtained from two pregnant women whose fetuses were diagnosed with microcephaly. These results demonstrate that ZIKV can cross the placental barrier and should be considered an infectious agent for human fetuses. This teaching does not disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
et al. (2016) reported that ZIKV infection during pregnancy is deleterious to the fetus and is associated with fetal growth restriction, central nervous system abnormalities, and death (see Abstract, p. 2321). This teaching failed to disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
	Nigro et al. (1999) discloses the administration of anti-CMV immunoglobulin to a pregnant woman with primary CMV infection and placental involvement of one twin fetus. Anti-CMV Ig was administered intravenously (IV) to the mother and into the amniotic fluid of the CMV-infected fetus (see Case Report, p. 1223). This treatment regimen provided a positive therapeutic outcome and the authors suggested that antiviral Ig should be considered for the treatment and prevention of CMV infection. This teaching did not disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
	Yamada et al. (2012) demonstrated that anti-CMV Ig therapy was effective at treating CMV infection in infected pregnant women. Ig was administered intravenously to the mother or into the peritoneal cavity of infected fetuses (see Materials and Methods, p. 74) and provided a favorable outcome (see Abstract, p. 73). This teaching failed to disclose the administration of bnAb C8 or C10 to treat ZIKV-infected patients.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the broadly neutralizing antibodies C8 and/or C10, as disclosed by Swanstrom et al. (2016), to pregnant women and their fetuses, utilizing the methods provided by Nigro et al. (1999) and Yamada et al. (2012). One of ordinary skill in the art would have been motivated to treat ZIKV-infected pregnant mothers and their fetuses because Calvet et al. (2016) and Brasil et al. (2016) clearly demonstrate that ZIKV can cross et al. (2016) clearly states that human monoclonal antibody therapy should provide a viable treatment against ZIKV infection in both the mother and fetus. Accordingly one of ordinary skill in the art would have reasonably expected a highly specific monoclonal reagent such as C8 or C10 to be effective at combatting ZIKV infection.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that the United States Patent and Trademark Office (Office) requires most patent related correspondence to be: a) faxed to the Central FAX number (571-273-8300) (updated as of July 15, 2005), b) hand carried or delivered to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office’s Electronic Filing System. This notice replaces all prior Office notices specifying a specific fax number or hand carry address for certain patent related correspondence. For further information refer to the Updated Notice of Centralized Delivery and Facsimile Transmission Policy for Patent Related Correspondence, and Exceptions Thereto, 1292 Off. Gaz. Pat. Office 186 (March 29, 2005). 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               17 February, 2021